Citation Nr: 1550712	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  12-23 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable disability rating for recurrent lumbar muscle strain.  

2.  Entitlement to an increased disability rating in excess of 10 percent for scars, residuals of surgery to repair left knee ligamentous injuries.

3.  Entitlement to an increased disability rating in excess of 20 percent for residuals, status post repair of the medial collateral ligament and ACL reconstruction; status post arthroscopy to repair graft impingement, left knee.  

4.  Entitlement to service connection for degenerative joint disease of the right knee, to include as secondary to service-connected disabilities. 

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1983 to November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In December 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. Following the hearing, the record was held open for 30 days to allow the Veteran to submit additional evidence.  

In November 2015, the Veteran submitted additional evidence in support of his claim, along with a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2015).  

The issue of entitlement to service connection for left leg shortening has been raised by the record at the Veteran's December 2012 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to an increased rating for a left knee disability, service connection for a right knee disability, service connection for sleep apnea and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the appeal period, the Veteran's lumbar spine disability was manifested by arthritis and painful motion of the lumbar spine with forward flexion of the thoracolumbar spine to 90 degrees and without incapacitating episodes of intervertebral disc syndrome.  

2.  The Veteran's left knee scars are manifested by two superficial, painful scars on the knee and by four superficial scars that are not painful.  The left knee scars do not cover an area or areas of at least 12 square inches.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 10 percent rating a lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for a rating in excess of 10 percent for scars, residuals of surgery to repair left knee ligamentous injuries, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a July 2010 letter informed the Veteran of the evidence required to substantiate his claims and informed him of the Veteran's and VA's respective duties for obtaining evidence.  The letter fulfilled the notice requirements of Dingess and Vazquez. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claims.  The service treatment records have been obtained, as well as post-service VA and private treatment records identified by the Veteran.  The Veteran had VA examinations of his lumbar spine and left knee scars in August 2010 and July 2012.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The examiners reviewed the treatment records and medical history and conducted complete examinations which fully addressed the symptoms and manifestations of the Veteran's disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Furthermore, as noted, the Veteran was afforded a Board hearing in December 2012.  The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claims, including identifying relevant types of evidence. Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A  (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims being decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis of Claims

Disability Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  However, pain alone does not constitute a functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 
38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Disability Rating for Recurrent Lumbar Muscle Strain.  

A July 2004 rating decision granted service connection for recurrent lumbar muscle strain and granted a non-compensable disability rating from December 2003.  A claim for an increased rating was received in July 2010.

The Veteran's lumbar spine disability is rated according to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:   A 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees or when combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

There are several notes following the General Rating Formula criteria, which provide the following:  First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees. Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it
 does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome based upon Incapacitating Episodes provides that a 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assignable with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assignable with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Increased Rating for Recurrent Lumbar Strain

The Veteran had a VA examination in August 2010.  The Veteran reported spine pain and a constant aching.  On physical examination, the Veteran's posture and  gait were normal.  There was no kyphosis or scoliosis.  Ankylosis was not present.  Examination did not show spasm.  Sensory and reflex examinations showed normal findings.  On range of motion testing, the Veteran had flexion to 90 degrees and extension to 20 degrees.  The Veteran had left lateral flexion to 20 degrees, left lateral rotation to 20 degrees, right lateral flexion to 30 degrees and right lateral rotation to 20 degrees.  The examiner noted that there was no evidence of pain with motion.  The Veteran did not have additional limitation of motion with repetition.  A x-ray showed mild disc narrowing at L3-4 and L4-5. 

An EMG study completed by Ochsner Clinic Foundation in January 2011 noted that all nerves tested were normal. The report noted possible L4 radiculopathy on the right.  A May 2011 record noted no sensory deficits of the lower extremities.   A July 2011 entry reflects that the Veteran was diagnosed with radiculopathy shown on EMG studies.   The Veteran was treated with epidural steroid injections.

In September 2011, the VA examiner was asked to clarify the earlier diagnosis of disc bulge in August 2010 and to opine as to whether it is related to the Veteran's service-connected lumbar strain or to a different entity.  The examiner opined that lumbar strain is a muscle stretch, unless at the same time the muscle was injured, an undiagnosed disc injury occurred.  The examiner stated that the MRI showed 
age-related changes.  The examiner opined that the limitation of motion of the spine  was from aging.  

Upon VA examination in July 2012, the Veteran reported constant aches and pain in the low back going to the right leg.  The Veteran reported that his lumbar spine was not affected by flare-ups.  Range of motion testing showed forward flexion to 90 degrees.  Extension was to 30 degrees or greater.  The Veteran had right and left lateral flexion to 20 degrees.  He had right and left lateral rotation to 20 degrees.  The examiner indicated that there was no objective evidence of painful motion.   The Veteran did not have additional limitation of motion with repetitive use.  The examiner noted that the Veteran did not have localized tenderness or pain to palpation of the thoracolumbar spine.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  The Veteran had normal knee and ankle reflexes bilaterally.  Sensory examination of the lower extremities was normal.  Straight leg raising was normal.  The examiner indicated that the Veteran did not have radicular pain or signs or symptoms of radiculopathy.  There were no other neurologic abnormalities.  Intervertebral disc syndrome was not present.    

A VA outpatient treatment record dated in June 2012 reflects a diagnosis of low back pain - facet and disk disease.  

At the Board hearing, the Veteran testified that he used a back brace and was treated with physical therapy.  He indicated that he used to do physical activity and exercise but could not do those activities anymore because of back pain.  

The VA physician who examined the Veteran in 2010 and provided the 2011 addendum opinion opined that the Veteran's lumbar disc bulge and limitation of motion of the lumbar spine are not related to a lumbar strain in service.  While the VA examiner stated that he could not attribute the Veteran's current symptoms to his service-connected disability, the Veteran's private physician, Dr. Menard, opined in July 2010 that the Veteran has multiple arthritic problems in his back that are related to his left knee injury during service in 1987.  The Board will resolve any doubt in the Veteran's favor and attribute all of Veteran's back symptoms to his back strain and left knee injury in service.  See Mittleider v. West, 11 Vet. App. 181 (1998) (if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition). 

The above evidence establishes that the Veteran's lumbar spine disability is manifested by painful motion of the spine with flexion to 90 degrees.  The Veteran's range of motion does not meet the criteria for a compensable rating based upon limitation of motion of the lumbar spine.  Although the VA examinations noted that painful motion was not demonstrated, the Veteran credibly testified that  motion of his lumbar spine is painful.  Painful motion is entitled to at least the minimum compensable rating for the joint under 38 C.F.R. § 4.59.  As there are findings of degenerative changes of the lumbar spine and credible evidence of painful motion based upon the Veteran's testimony, the criteria of 38 C.F.R. § 4.59 are met.  Based upon credible evidence of pain and the provisions of 38 C.F.R. 
§ 4.59, a 10 percent evaluation is granted for recurrent lumbar muscle strain.  

The Board finds that a rating in excess of 10 percent is not warranted for lumbar strain.  During the appeal period, the Veteran's range of motion did not approximate a higher rating based on forward flexion limited to 60 degrees or less, even with consideration of limitation of motion due to pain.  Therefore, the Board finds that even with consideration of the Veteran's functional loss, the Veteran's disability picture does not meet the criteria described for a higher 20 percent rating under the General Rating Formula.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202.

The Board finds that a rating in excess of 10 percent is not based on the formula for incapacitating episodes of intervertebral disc syndrome, as intervertebral disc syndrome has not been diagnosed.  

In this case, there is conflicting evidence as to whether there is neurological impairment associated with the Veteran's lumbar spine disability.  Private medical records dated in July 2011 reflect a diagnosis of L4 radiculopathy.  VA treatment records dated in June 2012 reflect that the Veteran reported complaints of right leg numbness.  The Veteran is competent to report that he experienced numbness in his leg.  However, despite the Veteran's subjective complaints, the objective findings of record do not support the assignment of a separate rating for neurological abnormalities.  A May 2011 private record noted no sensory deficits of the lower extremities.  An EMG report in July 2011 indicated that that all nerves were normal.  The July 2012 VA examination showed normal sensory and motor findings, with no neurological abnormalities shown.  Based upon the normal EMG study in July 2011 and the lack of objective findings of neurological impairment on VA examination in July 2012, the Board finds that a separate rating is not warranted for radiculopathy of the lower extremities.   
Increased Rating for Left Knee Scars

A July 2004 rating decision granted service connection for scars, residual of left knee surgery.  A non-compensable rating was assigned from December 2003.  A claim for an increased rating was received in July 2010.  A July 2010 rating decision granted a 10 percent rating for left knee scars, pursuant to Diagnostic Code 7802.  

VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, effective for claims filed on and after October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  The Veteran's claim for an increased rating was filed in July 2010; accordingly, the revised rating criteria for scars are applicable.

The rating criteria for scars are set forth at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  Diagnostic Code 7800 pertains to scars of the head, face and neck and is not applicable in this case. 

Under Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A 40 percent rating requires an area or areas of 144 square inches (929 sq. cm.) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2015).

The Veteran had a VA examination in August 2010.  The examiner described five separate scars on the left leg. The first scar was a linear anterior left knee scar.  The maximum width of the scar was 0.8 to 2 centimeters.  The maximum length of the scar was 26 centimeters.  The scar was painful.  It was superficial and had no signs of skin breakdown, inflammation, edema or keloid formation.  

The examiner noted a second scar of the left lower extremity on the lateral aspect of the left knee.  The maximum width of the scar was 0.8 centimeters, and the maximum length was 10 centimeters.  The scar was superficial and painful.  There were no signs of skin breakdown, inflammation, edema or keloid formation.

The examiner noted three small, irregular shaped scars on the anterior and lateral aspect of the left knee.  The scars were less than 6 square inches in area.  They were superficial and were not painful.  There was no keloid formation.  The scars were not adherent to underlying tissue and had no other disabling effects. 

Upon VA examination in July 2012, the examiner noted scars on the knee that were less than 6 square inches in area and were not painful.  

The evidence establishes that, during the appeal period, the Veteran's left knee scars were manifested by two painful scars on the knee and four scars that are superficial and are not painful.  A rating in excess of 10 percent is not warranted under Diagnostic Code 7804, as the evidence does not show three or four scars that are unstable or painful.  A higher rating is not assignable under Diagnostic Code 7802 because none of the scars have an area or areas of 12 square inches (77 square cm).  In this case, the examination reports indicate that there is functional limitation of extension of the knee.  Limitation of extension is already considered in the rating assigned for the Veteran's service-connected left knee disability.  A separate rating may not be assigned for the same manifestation, even if due to scars.  

Thus, the Board finds that the criteria for an increased disability rating for left knee scars are not met.  As the preponderance of the evidence is against the claim, it must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extrashchedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

 Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

 In this case, the Board finds that the schedular rating criteria are adequate to rate the Veteran's lumbar spine and left knee scars.  The rating criteria of the General Rating Formula for Diseases and Injuries of the Spine contemplate limitation of motion of the thoracolumbar spine.  The rating criteria consider functional loss due to pain, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, and atrophy of disuse.  See 38 C.F.R. §§ 4.40, 4.45, 4.59. § 3.321(b)(1).  The rating criteria for scars consider whether the area affected by the scars and whether the scars are painful or have other disabling effects. 

Finally, the Board notes that under Johnson  v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181   (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Because the schedular rating criteria are adequate to rate the Veteran's lumbar strain and left knee scars, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


ORDER

A 10 percent rating is granted for recurrent lumbar strain, subject to regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for left knee scars is denied.






REMAND

Increased Rating for Left Knee Disability

The most recent VA examination of the left knee in July 2012 did not show complaints or findings of instability.  At the Board hearing the Veteran testified that he experiences "giving out" and instability of his left knee.  The Veteran's testimony reflects a possible worsening of his left knee disability.  The Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, a new VA examination is necessary.  

Service Connection for Right Knee Disability

In July 2010, a private physician, Dr. Menard, opined that the Veteran's knee problems are related to his back injury in service.  

A July 2012 VA examination reflects that the Veteran reported right knee pain secondary to his low back disability.  He reported that his back pain radiated to his knee.  The examiner diagnosed right knee degenerative joint disease.  The examiner opined that right knee degenerative joint disease is not proximately caused by, or due to, the Veteran's service-connected left knee disability.  The examiner did not address whether the right knee disability is aggravated (permanently worsened by) the left knee disability.  The examiner also did not address whether there is a relationship between the Veteran's right knee disability and his service-connected lumbar spine disability.  A remand is warranted to obtain a new VA examination.

Statement of the Case

A rating decision dated in July 2014 denied service connection for sleep apnea. In September 2014, the Veteran sent an email message to a VA employee at the RO, in which he expressed disagreement with the denial of service connection for sleep apnea.   The Veteran's Notice of Disagreement was apparently lost, and in September 2015, the RO informed the Veteran that his Notice of Disagreement regarding service connection for sleep apnea could not be located.  The RO requested that he complete and submit a new VA Form 21-0958 (Notice of Disagreement).  In November 2015, the Veteran submitted a copy of a September 2014 email which included his Notice of Disagreement.  A Statement of the Case has not been issued.  The Board is required to remand this issue to the RO for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The claim for entitlement to a TDIU is intertwined with the claims for an increased rating for a left knee disability and service connection for a right knee disability and sleep apnea.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  A Board decision on this issue is therefore deferred.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case concerning the claim of entitlement to service connection for sleep apnea.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on this issue, should it be returned to the Board.  

2.  Schedule the Veteran for a VA examination of his knees.  The claims file should be provided for the examiner's review in conjunction with the examination. The examination report should indicate that the claims file was reviewed.

A. The examiner should conduct range of motion testing of the left knee. The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation of the right knee.  The examiner should indicate whether lateral instability or recurrent subluxation is slight, moderate or severe.

The examiner should consider the Veteran's testimony of giving out and instability of the knee.

B.  The examiner should diagnose any current right knee disability.  The examiner should provide opinions regarding the following:

i.  Is a current right knee at least as likely as not (50 percent or greater likelihood), proximately caused by, or due to the Veteran's service-connected left knee disability? 

ii.  Is a current right knee disability at least as likely as not (50 percent or greater likelihood), aggravated (permanently worsened) by the service-connected left knee disability?

iii.  Is a current right knee disability at least as likely as not (50 percent or greater likelihood), proximately caused by, or due to the Veteran's service-connected lumbar spine disability?

iv.  Is a current right knee disability at least as likely as not (50 percent or greater likelihood), aggravated (permanently worsened) by the service-connected lumbar spine disability?

The examiner is requested to provide a complete rationale for any opinions expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Following completion of the requested actions, readjudicate the claims.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case and give them an appropriate time period in which to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


